UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-131736 COMMONWEALTH INCOME & GROWTH FUND VI (Exact name of registrant as specified in its charter) Pennsylvania 20-4115433 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Brandywine Bldg. One, Suite 200 2 Christy Drive Chadds Ford, PA 19317 (Address, including zip code, of principal executive offices) (484) 785-1480 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (ii) has been subject to such filing requirements for the past 90 days: YES T NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES T NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "accelerated filer, “large accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company T (Do not check if a smaller reporting company.) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨ NO T 1 FORM 10-Q SEPTEMBER 30, 2012 TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 12 2 Part I. FINANCIAL INFORMATION Item 1. Financial Statements Commonwealth Income & Growth Fund VI Condensed Balance Sheets September 30, December 31, (unaudited) ASSETS Cash and cash equivalents $ $ Lease income receivable, net of reserve of approximately $450,000 and $373,000 at September 30, 2012 and December 31, 2011, respectively Accounts receivable, Commonwealth Capital Corp., net Accounts receivable, General Partner - Other receivables Prepaid expenses Net investment in finance leases Equipment, at cost Accumulated depreciation ) ) Equipment acquisition costs and deferred expenses, net of accumulated amortization ofapproximately $369,000 and $668,000 at September 30, 2012 and December 31, 2011, respectively Prepaid acquisition fees - Total Assets $ $ LIABILITIES AND PARTNERS' CAPITAL LIABILITIES Accounts payable $ $ Accounts payable, General Partner - Other accrued expenses Unearned lease income Notes payable PARTNERS' CAPITAL General Partner Limited Partners Total Partners' Capital Total Liabilities and Partners' Capital $ $ see accompanying notes to condensed financial statements 3 Commonwealth Income & Growth Fund VI Condensed Statements of Operations (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue Lease $ Interest and other Gain/(loss) on sale of equipment ) Total revenue Expenses Operating, excluding depreciation Equipment management fee, General Partner Interest Depreciation Amortization of equipment acquisition costs and deferred expenses Bad debt expense - Total expenses Net loss $ ) $ ) $ ) $ ) Net (loss) allocated to Limited Partners $ ) $ ) $ ) $ ) Net (loss) per equivalent Limited Partnership unit $ ) $ ) $ ) $ ) Weighted average number of equivalent Limited Partnership units outstanding during the period see accompanying notes to condensed financial statements 4 Commonwealth Income & Growth Fund VI Condensed Statement of Partner's Capital For the nine months ended September 30, 2012 (unaudited) General Limited Partner Partner General Limited Units Units Partner Partners Total Balance, January 1, 2012 50 $ $ $ Net income (loss) - - ) ) Redemptions - ) - ) ) Distributions - - ) ) ) Balance, September 30, 2012 50 $ $ $ see accompanying notes to condensed financial statements 5 Commonwealth Income & Growth Fund VI Condensed Statements of Cash Flows (unaudited) Nine Months Ended September 30, 2012 September 30, 2011 Net cash provided by operating activities $ $ Cash flows from investing activities Capital expenditures ) ) Payments received from finance leases Equipment acquisition fees paid to General Partner - ) Net proceeds from the sale of computer equipment Net cash (used in) investing activities ) ) Cash flows from financing activities Redemptions ) ) Debt placement fee paid to General Partner - ) Distributions to partners ) ) Net cash (used in) financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at at beginning of the period Cash and cash equivalents at end of the period $ $ see accompanying notes to condensed financial statements 6 NOTES TO CONDENSED FINANCIAL STATEMENTS 1. Business Commonwealth Income & Growth Fund VI (the “Partnership”) is a limited partnership organized in the Commonwealth of Pennsylvania on January 6, 2006. The Partnership offered for sale up to 2,500,000 units of the limited partnership at the purchase price of $20 per unit (the “offering”). The Partnership reached the minimum amount in escrow and commenced operations on May 10, 2007. The offering terminated on March 6, 2009 with 1,810,311 units sold for a total of approximately $36,000,000 in limited partner contributions. The Partnership uses the proceeds of the offering to acquire, own and lease various types of information technology equipment and other similar capital equipment, which will be leased primarily to U.S. corporations and institutions. Commonwealth Capital Corp. (“CCC”), on behalf of the Partnership and other affiliated partnerships, acquires computer equipment subject to associated debt obligations and lease agreements and allocates a participation in the cost, debt and lease revenue to the various partnerships that it manages based on certain risk factors. The Partnership’s General Partner is Commonwealth Income & Growth Fund, Inc. (the “General Partner”), a Pennsylvania corporation which is an indirect wholly owned subsidiary of CCC. CCC is a member of the Investment Program Association (IPA), Financial Planning Association (FPA), and the Equipment Leasing and Finance Association (ELFA). Unless sooner terminated or extended pursuant to the terms of its Limited Partnership Agreement, the Partnership will continue until December 31, 2018. 2. Summary of Significant Accounting Policies Basis of Presentation The financial information presented as of any date other than December 31, 2011 has been prepared from the books and records without audit. Financial information as of December 31, 2011 has been derived from the audited financial statements of the Partnership, but does not include all disclosures required by generally accepted accounting principles to be included in audited financial statements. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the financial information for the periods indicated, have been included. For further information regarding the Partnership’s accounting policies, refer to the financial statements and related notes included in the Partnership’s annual report on Form 10-K for the year ended December 31, 2011. Operating results for the nine months ended September 30, 2012 are not necessarily indicative of financial results that may be expected for the full year ending December 31, 2012. Disclosure of Fair Value of Financial Instruments Estimated fair value was determined by management using available market information and appropriate valuation methodologies. However, judgment was necessary to interpret market data and develop estimated fair value. Cash and cash equivalents, receivables, accounts payable and accrued expenses and other liabilities are carried at amounts which reasonably approximate their fair values as of September 30, 2012 and December 31, 2011 due to the short term nature of these financial instruments. The Partnership’s long-term debt consists of notes payable, which are secured by specific computer equipment and are nonrecourse liabilities of the Partnership. The estimated fair value of this debt at September 30, 2012 and December 31, 2011 approximates the carrying value of these instruments, due to the interest rates on the debt approximating current market interest rates. The Partnership classifies the fair value of its notes payable within Level 2 of the valuation hierarchy based on the observable inputs used to estimate fair value. Cash and cash equivalents We consider cash and cash equivalents to be cash on hand and highly liquid investments with an original maturity of 90 days or less. At September 30, 2012, cash was held in a total of seven accounts maintained at two separate financial institutions with an aggregate balance of approximately $580,000. Bank accounts are federally insured up to $250,000, while pursuant to the Dodd/Frank Act of 2010, some accounts are fully insured by the FDIC. At September 30, 2012, the total cash balance was as follows: At September 30, 2012 Balance Total bank balance $ FDIC insured ) Uninsured amount $ The Partnership mitigates the risk of holding uninsured deposits by depositing funds with more than one institution and by only depositing funds with major financial institutions. The Partnership deposits its funds with two institutions that are Moody's Aaa-and Aa3 Rated. The Partnership has not experienced any losses in such accounts, and believes it is not exposed to any significant credit risk. The amounts in such accounts will fluctuate throughout 2012 due to many factors, including the pace of additional cash receipts, equipment acquisitions and distributions to investors. Recent Accounting Pronouncements In October 2012, the FASB issued ASU No. 2012-04 (“ASC Update 2012-04), Technical Corrections and Improvements. The amendments in this Update represent changes to clarify the Codification, correct unintended application of guidance, or make minor improvements to the Codification that are not expected to have a significant effect on current accounting practice or create a significant administrative cost to most entities. The amendments in this ASU that will not have transition guidance are effective upon issuance of the ASU, which is the fourth quarter of 2012. The amendments that are subject to transition guidance will be effective for fiscal periods beginning after December 15, 2012. The Partnership does not anticipate any impact on its financial statements as a result of the adoption of this ASU. In August 2012, the FASB issued ASU No. 2012-03 (“ASC Update 2012-03), Technical Amendments and Corrections to SEC Sections, Amendments to SEC Paragraphs Pursuant to SEC Staff Accounting Bulletin No. 114, Technical Amendments Pursuant to SEC Release NO. 33-9250, and Corrections Related to FASB Accounting Standard Update 2010-22. The amendments in this Update amend various SEC paragraphs within the FASB Accounting Standards Codification (“Codification”) pursuant to the issuance of Staff Accounting Bulletin (SAB) No. 114, SEC Release No. 33-9250, and FASB Accounting Standards Update 2010-22. This ASU was effective in the third quarter of 2012. The Partnership adopted this ASU during the third quarter 2012 and it did not have a material effect on its financial statements. In May 2011, the FASB issued ASU No. 2011-04 (“ASC Update 2011-04”), Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRS. This ASU is intended to update the fair value measurement and disclosure requirements in US GAAP for measuring fair value and for disclosing information about fair value measurements. The amendments in this update are for interim and annual periods beginning after December 15, 2011. The Partnership adopted the provisions of this ASU during the first quarter of 2012, and the required changes in presentation and disclosure requirements have been included in its financial statements and notes thereto. The adoption did not have a material impact on the Partnership’s financial position, results of operations or cash flows. 7 3. Information Technology, Medical Technology, Telecommunications Technology, Inventory Management and Other Business-Essential Capital Equipment (“Equipment”) The Partnership is the lessor of equipment under leases with periods that generally will range from 12 to 48 months. In general, associated costs such as repairs and maintenance, insurance and property taxes are paid by the lessee. Remarketing fees will be paid to the leasing companies from which the Partnership purchases leases. These are fees that are earned by the leasing companies when the initial terms of the lease have been met. The General Partner believes that this strategy adds value since it entices the leasing company to remain actively involved with the lessees and encourages potential extensions, remarketing or sale of equipment. This strategy is designed to minimize any conflicts the leasing company may have with a new lessee and may assist in maximizing overall portfolio performance. The remarketing fee is tied into lease performance thresholds and is a factor in the negotiation of the fee. Remarketing fees incurred in connection with lease extensions are accounted for as operating costs. Remarketing fees incurred in connection with the sale of equipment are included in the gain or loss calculations. During the nine months ended September 30, 2012 and 2011, approximately $117,000 and $39,000 of remarketing fees were incurred, respectively. During the nine months ended September 30, 2012, cash paid for remarketing fees wasapproximately $99,000. No such fees were paid during the nine months ended September 30, 2011. CCC, on behalf of the Partnership and on behalf of other affiliated partnerships, acquires equipment subject to associated debt obligations and lease agreements and allocates a participation in the cost, debt and lease revenue to the various partnerships based on certain risk factors. The Partnership’s share of the costof the equipment in which it participates with other partnerships at September 30, 2012 was approximately $12,738,000 and is included in the Partnership’s equipment on its balance sheet. The total cost of the equipment shared by the Partnership with other partnerships at September 30, 2012 was approximately $30,454,000. The Partnership’s share of the outstanding debt associated with this equipment at September 30, 2012 was approximately $254,000 and is included in the Partnership’s notes payable on its balance sheet. The total outstanding debt related to the equipment shared by the Partnership at September 30, 2012 was approximately $562,000. The Partnership’s shareof the costof the equipment in which it participates with other partnerships at December 31, 2011 was approximately $13,429,000 and is included in the Partnership’s equipment on its balance sheet. The total cost of the equipment shared by the Partnership with other partnerships at December 31, 2011 was approximately $33,442,000. The Partnership’s share of the outstanding debt associated with this equipment at December 31, 2011 was approximately $557,000 and is included in the Partnership’s notes payable on its balance sheet. The total outstanding debt related to the equipment shared by the Partnership at December 31, 2011 was approximately $1,336,000. As the Partnership and the other programs managed by the General Partner increase their overall portfolio size, opportunities for shared participation are expected to continue. Sharing in the acquisition of a lease portfolio gives the fund an opportunity to acquire additional assets and revenue streams, while allowing the fund to remain diversified and reducing its overall risk with respect to one portfolio. Thus, total shared equipment and related debt should continue to trend higher for the remainder of 2012 as the Partnership builds its portfolio. The following is a schedule of future minimum rentals on non-cancellable operating leases at September 30, 2012: Amount Three Months ended December 31, 2012 $ Year ended December 31, 2013 Year ended December 31, 2014 Year ended December 31, 2015 $ The following lists the components of the net investment in direct finance leases at September 30, 2012: Amount Total minimum lease payments to be received $ Estimated residual value of leased equipment (unguaranteed) Less: unearned income ) Net investment in direct finance leases $ Our finance lease customers operate in various industries, and we have no significant customer concentration in any one industry. We assess credit risk for all of our customers, including those that lease under finance leases. This credit risk is assessed using an internally developed model which incorporates credits scores from third party providers and our own customer risk ratings and is periodically reviewed. Our internal ratings are weighted based on the industry that the customer operates in. Factors taken into consideration when assessing risk includes both general and industry specific qualitative and quantitative metrics. We separately take in to consideration payment history, open lawsuits, liens and judgments. Typically, we will not extend credit to a company that has been in business for less than 5 years or that has filed for bankruptcy within the same period. Our internally based model may classify a company as high risk based on our analysis of their audited financial statements. Additional considerations of high risk may include history of late payments, open lawsuits and liens or judgments. In an effort to mitigate risk, we typically require deposits from those in this category. The following table presents the credit risk profile, by creditworthiness category, of our finance lease receivables at September 30, 2012: Risk Level Percent of Total Low - % Moderate-Low - % Moderate 73 % Moderate-High 27 % High - % Net finance lease receivable % As of September 30, 2012 we determined that we did not have a need for an allowance for uncollectible accounts associated with any of our finance leases, as there was no material risk of default. The following is a schedule of future minimum rentals on noncancelable direct financing leases at September 30, 2012: Amount Three Months ended December 31, 2012 $ Year ended December 31, 2013 Year ended December 31, 2014 $ 8 4. Related Party Transactions Receivables/Payables As of September 30, 2012, the Partnership’s related party receivables and payables are short term, unsecured, and non-interest bearing. Nine months ended September 30, Reimbursable expenses Reimbursable expenses, which are charged to the Partnership by CCC in connection with the administration and operation of the Partnership, are allocated to the Partnership based upon several factors including, but not limited to, the number of investors, compliance issues, and the number of existing leases. $ $ Equipment acquisition fee The General Partner earned an equipment acquisition fee of 4% of the purchase price of each item of equipment purchased as compensation for the negotiation of the acquisition of the equipment and lease thereof or sale under a conditional sales contract. Additionally, for the nine months ended September 30, 2012, approximately $20,000 of acquisition fees were earned but waived by the General Partner. $ $ Equipment management fee The General Partner is entitled to be paid a monthly fee equal to the lesser of (i) the fees which would be charged by an independent third party for similar services for similar equipment or (ii) the sum of (a) two percent of (1) the gross lease revenues attributable to equipment which is subject to full payout net leases which contain net lease provisions plus (2) the purchase price paid on conditional sales contracts as received by the Partnership and (b) 5% of the gross lease revenues attributable to equipment which is subject to operating and capital leases. $ $ Debt placement fee As compensation for arranging term debt to finance our acquisition of equipment, we will pay the general partner a fee equal to one percent of such indebtedness; provided, however, that such fee shall be reduced to the extent we incur such fees to third parties unaffiliated with the general partner of the lender with respect to such indebtedness. No such fee will be paid with respect to borrowings from the general partner or its affiliates. We intend to initially acquire leases on an all cash basis with the proceeds of this offering, but may borrow funds after the offering proceeds have been invested. The amount we borrow, and therefore the amount of the fee, will depend upon interest rates at the time of a loan, and the amount of leverage we determine is appropriate at the time. We do not intend to use more than 30% leverage overall in our portfolio. Fees will increase as the amount of leverage we use increases, and as turnover in the portfolio increases and additional equipment is purchased using leverage. $ - $ Equipment liquidation fee With respect to each item of equipment sold by the General Partner (other than in connection with a conditional sales contract), a fee equal to the lesser of (i) 50% of the competitive equipment sale commission or (ii) three percent of the sales price for such equipment is payable to the General Partner. The payment of such fee is subordinated to the receipt by the limited partners of (i) a return of their net capital contributions and a 10% per annum cumulative return, compounded daily, on adjusted capital contributions and (ii) the net disposition proceeds from such sale in accordance with the Partnership Agreement. Such fee will be reduced to the extent any liquidation or resale fees are paid to unaffiliated parties. $ $ 5. Notes Payable Notes payable consisted of the following approximate amounts: September 30, 2012 December 31, 2011 Installment notes payable to banks; interest rates ranging from 5.89% to 7.50%, due in monthly and quarterly installments ranging from $585 to $9,514, including interest with final payment in October 2012 $ $ Installment note payable to bank; interest rate of 7.50%, due in monthly installments of $10,665, including interest with final payment in April 2013 Installment note payable to banks; interest rate of 5.25%, due in monthly installments of $7,441, including interest, with final payment in July 2014 $ $ The notes are secured by specific computer equipment and are nonrecourse liabilities of the Partnership. As such, the notes do not contain any debt covenants with which we must comply on either an annual or quarterly basis. Aggregate maturities of notes payable for each of the periods subsequent to September 30, 2012 are as follows: Amount Three months ending December 31, 2012 $ Year ended December 31, 2013 Year ended December 31, 2014 $ 6. Supplemental Cash Flow Information Other noncash activities included in the determination of net loss are as follows: Nine months ended September 30, Lease revenue net of interest expense on notes payable realized as a result of direct payment of principal by lessee to bank $ $ No interest or principal on notes payable was paid by the Partnership because direct payment was made by lessee to the bank in lieu of collection of lease income and payment of interest and principal by the Partnership. Noncash investing and financing activities include the following: Nine months ended September 30, Debt assumed in connection with purchase of equipment $ - $ Equipment acquisition fees earned by General Partner upon purchase of equipment from prepaid acquisition fees $ $ Residual value of equipment associated with finance leases that were reclassified to equipment after the finance leases had reached their full term $ $ - At September 30, 2012, the Partnership wrote-off fully amortized acquisition and finance fees of approximately $487,000. At September 30, 2011, the Partnership wrote-off fully amortized acquisition and finance fees of approximately $133,000. 7. Commitments and Contingencies Allied Health Care Services As previously disclosed in the Partnership’s Annual Report on Form 10-K for the year ended December 31, 2011, management had fully impaired all equipment and reserved all accounts receivable related to the lease to Allied Health Care Services, Inc. (“Allied”), due to the bankruptcy of Allied and the criminal conviction of its founder for fraud. There have been no material changes in the status of Allied’s bankruptcy or in the likelihood of recovering available assets since the date of the Partnership’s annual report. The bankruptcy trustee continues to pursue adversary claims against certain creditors, seeking the return of pre-petition payments made by Allied in excess of such creditors’ losses. Since the Partnership’s losses to Allied exceed payments received from Allied, management believes that the Partnership’s exposure to such potential claims remains remote at this time. However, no assurance can be provided as to the outcome of this matter. SEC and FINRA Review August 2012, CCC, the Partnership’s Sponsor and parent company of the General Partner, received a communication from the staff of the U.S. Securities and Exchange Commission with respect to the application of the definition of control person in regard to the limits on the reimbursement of certain salaries, benefits, and expenses of personnel who CCC believes are not control persons. The staff has not suggested that these issues involve any element of fraud. The staff of the Financial Industry Regulatory Authority (“FINRA”) also has raised similar questions. Clarifying changes have been made in the disclosures in registration documents used by funds.These agencies have indicated that they will not proceed with any potential enforcement action(s) against the Partnership or the General Partner. While management believes that resolution of these issues with these agencies will not result in any adverse financial impact on the Partnership; and CCC is pursuing discussions with staff members regarding their resolution, no assurance can be provided as to the outcome of this matter. 9 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD LOOKING STATEMENTS Certain statements within this Quarterly Report on Form 10-Q may constitute forward-looking statements. Forward-looking statements are those that do not relate solely to historical fact. They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events. You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expects,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases of similar meaning. These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected. CRITICAL ACCOUNTING POLICIES Our discussion and analysis of our financial condition and results of operations are based upon our financial statements which have been prepared in accordance with generally accepted accounting principles in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. We base these estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe that our critical accounting policies affect our more significant judgments and estimates used in the preparation of our financial statements. See Note 2 to our condensed financial statements included herein for a discussion of recent accounting pronouncements. INFORMATION TECHNOLOGY EQUIPMENT CCC, on our behalf and on behalf of other affiliated partnerships, acquires equipment subject to associated debt obligations and lease revenue and allocates a participation in the cost, debt and lease revenue to the various partnerships based on certain risk factors. Depreciation on equipment for financial statement purposes is based on the straight-line method estimated generally over useful lives of two to four years. The Equipment Lease Finance Association (“ELFA”) Monthly Leasing and Finance Index which reports economic activity for the $628 billion equipment finance sector, showed overall new business volume for the 3rd quarter of 2012 increased 16% relative to the same period of 2011.Credit quality continued to improve as the rate of receivables aged in excess of 30 days declined slightly when compared to data from the 3rd quarter of 2011.Additionally, charge-offs declined 44% in the 3rd quarter of 2012, relative to the same period in 2011.More than 54% of “ELFA” reporting members reported submitting more transactions for approval during September 2012 as compared to the same period 2011.For 2012 the ELFA has forecast a 4.1% increase in finance volume year over year. SEC AND FINRA REVIEW August 2012, CCC, the Partnership’s Sponsor and parent company of the General Partner, received a communication from the staff of the U.S. Securities and Exchange Commission with respect to the application of the definition of control person in regard to the limits on the reimbursement of certain salaries, benefits, and expenses of personnel who CCC believes are not control persons. The staff has not suggested that these issues involve any element of fraud. The staff of the Financial Industry Regulatory Authority (“FINRA”) also has raised similar questions. Clarifying changes have been made in the disclosures in registration documents used by funds.These agencies have indicated that they will not proceed with any potential enforcement action(s) against the Partnership or the General Partner. While management believes that resolution of these issues with these agencies will not result in any adverse financial impact on the Partnership; and CCC is pursuing discussions with staff members regarding their resolution, no assurance can be provided as to the outcome of this matter. LEASE INCOME RECEIVABLE Lease income receivable includes current lease income receivable net of allowances for uncollectible accounts, if any. The Partnership monitors lease income receivable to ensure timely and accurate payment by lessees. Its Lease Relations department is responsible for monitoring lease income receivable and, as necessary, resolving outstanding invoices. Lease revenue is recognized on a monthly straight-line basis which is in accordance with the terms of the lease agreement. The Partnership reviews a customer’s credit history before extending credit. In the event of a default it may establish a provision for uncollectible lease income receivable based upon the credit risk of specific customers, historical trends and other information. REVENUE RECOGNITION Through September 30, 2012, the Partnership’s leasing operations consisted of operating and finance leases. Operating lease revenue is recognized on a monthly basis in accordance with the terms of the lease agreement. For finance leases, we record, at lease inception, unearned finance lease income which is calculated as follows: total lease payments, plus any residual value and initial direct costs, less the cost of the leased equipment. Interest income is earned on the finance lease receivable over the lease term using the interest method. As required, at each reporting period, management evaluates the finance lease for impairment and considers any need for an allowance for credit losses. Our leases do not contain any step-rent provisions or escalation clauses nor are lease revenues adjusted based on any index. We review a customer’s credit history before extending credit. In the event of a default, we may establish a provision for uncollectible accounts receivable based upon the credit risk of specific customers, historical trends or other information. LONG-LIVED ASSETS We evaluate our long-lived assets when events or circumstances indicate that the value of the asset may not be recoverable. We determine whether impairment exists by estimating the undiscounted cash flows to be generated by each asset. If the estimated undiscounted cash flows are less than the carrying value of the asset then impairment exists. The amount of the impairment is determined based on the difference between the carrying value and the fair value. The fair value of equipment is calculated using income or market approaches. LIQUIDITY AND CAPITAL RESOURCES Sources and Uses of Cash Our primary sources of cash for the nine months ended September 30, 2012 were cash provided by operating activities of approximately $3,319,000, net proceeds from the sale of equipment of approximately $574,000 and from payments received from finance leases of approximately $80,000. For the nine months ended September 30, 2011, our primary sources of cash were provided by operating activities of approximately $3,953,000 and net proceeds from the sale of equipment of approximately $514,000. Our primary uses of cash for the nine months ended September 30, 2012 were for the purchase of new equipment of approximately $2,183,000, distributions to partners of approximately $2,706,000 and redemptions of approximately $81,000. For the nine months ended September 30, 2011, capital expenditures were approximately $1,655,000, and distributions to partners were approximately $2,714,000. Cash was provided by operating activities for the nine months ended September 30, 2012 of approximately $3,319,000, which includes a net loss of approximately $336,000 and depreciation and amortization expenses of approximately $4,140,000. Other noncash activities included in the determination of net loss include direct payments to banks by lessees of approximately $309,000 and bad debt expense of approximately $77,000. For the nine months ended September 30, 2011, cash was provided by operating activities of approximately $3,953,000, which includes a net loss of approximately $1,244,000 and depreciation and amortization expenses of approximately $5,381,000. Other noncash activities included in the determination of net loss include direct payments to banks by lessees of approximately $289,000. Because of our investment strategy of leasing equipment primarily through triple-net leases, we avoid operating expenses related to equipment maintenance or taxes. Depreciation expenses will likely increase more rapidly than operating expenses as we add equipment to our portfolio. Capital expenditures and distributions are expected to continue to increase overall during the remainder of 2012 as management focuses on additional equipment acquisitions and funding limited partner distributions. We intend to invest approximately $4,500,000 in additional equipment during the remainder of 2012. The acquisition of this equipment will be primarily funded by debt financing and receipts of rental payments. Any debt service will be funded from cash flows from lease rental payments, and not from public offering proceeds. We consider cash and cash equivalents to be cash on hand and highly liquid investments with an original maturity of 90 days or less. At September 30, 2012, cash was held in a total of seven accounts maintained at two separate financial institutions with an aggregate balance of approximately $580,000. Bank accounts are federally insured up to $250,000, while pursuant to the Dodd/Frank Act of 2010, some accounts are fully insured by the FDIC. At September 30, 2012, the total cash balance was as follows: At September 30, 2012 Balance Total bank balance $ FDIC insured ) Uninsured amount $ We mitigate the risk of holding uninsured deposits by depositing funds with more than one institution and by only depositing funds with major financial institutions. We have not experienced any losses in such accounts, and believe that we are not exposed to any significant credit risk. The amounts in such accounts will fluctuate throughout 2012 due to many factors, including the pace of additional cash receipts, equipment acquisitions and distributions to investors. Our investment strategy of acquiring equipment and generally leasing it under triple-net leases to operators who generally meet specified financial standards minimizes our operating expenses. As of September 30, 2012, we had future minimum rentals on non-cancelable operating leases of approximately $1,165,000 for the balance of the year ending December 31, 2012 and approximately $4,085,000 thereafter. As of September 30, 2012, we had future minimum rentals on non-cancelable finance leases of approximately $23,000 for the balance of the year ending December 31, 2012 and approximately $37,000 thereafter. As of September 30, 2012, our debt was approximately $254,000 with interest rates ranging from 5.25% to 7.50% and will be payable through July 2014. 10 RESULTS OF OPERATIONS Three Months Ended September 30, 2012 compared to Three Months Ended September 30, 2011 Lease Revenue Our lease revenue decreased to approximately $1,506,000 for the three months ended September 30, 2012, from approximately $1,801,000 for the three months ended September 30, 2011. This decrease was primarily due to fewer acquisitions of new leases during the three months ended September 30, 2012 compared to the lease terminations. Sale of Equipment We sold equipment with a net book value of approximately $199,000 and recognized a net gain on the sale of equipment of approximately $44,000 for the three months ended September 30, 2012. For the three months ended September 30, 2011, we sold equipment with a net book value of approximately $137,000 and recognized a net loss of approximately $34,000. Operating Expenses Our operating expenses, excluding depreciation, primarily consist of accounting and legal fees, outside service fees and reimbursement of expenses to CCC for administration and operation of the Partnership. These expenses increased to approximately $270,000 for the three months ended September 30, 2012, from approximately $251,000 for the three months ended September 30, 2011. This increase is primarily attributable to increases in remarketing fees paid on the sale of equipment and legal expenses, partially offset by lower administrative, office and storage expenses associated with a decrease in our overall equipment portfolio. Bad debt expense increased to approximately $26,000 for the three months ended September 30, 2012. There was no bad debt expense for the three months ended September 30, 2011. The increase is due to management’s decision to reserve certain receivables that the Partnership has deemed uncollectible. Equipment Management Fees We pay an equipment management fee to our general partner for managing our equipment portfolio. The equipment management fee is approximately 5% of the gross lease revenue attributable to equipment that is subject to operating leases and approximately 2% of the gross lease revenue attributable to equipment that is subject to financing leases. The equipment management fee decreased to approximately $76,000 for the three months ended September 30, 2012 from approximately $91,000 for the three months ended September 30, 2011, which is consistent with the decrease in lease volume and revenue. Depreciation and Amortization Expense Depreciation and amortization expenses consist of depreciation on equipment and amortization of equipment acquisition fees. These expenses decreased to approximately $1,357,000 for the three months ended September 30, 2012, from approximately $1,747,000 for the three months ended September 30, 2011. This decrease was due to more leases expiring and equipment becoming fully depreciated as compared to the acquisition of new leases for the three months ended September 30, 2012. Net Income (Loss) For the three months ended September 30, 2012, we recognized revenue of approximately $1,561,000 and expenses of approximately $1,734,000, resulting in a net loss of approximately $173,000. For the three months ended September 30, 2011, we recognized revenue of approximately $1,777,000 and expenses of approximately $2,097,000, resulting in a net loss of approximately $320,000. This reduction in net loss is due to the changes in revenue and expenses as described above. Nine Months Ended September 30, 2012 compared to Nine Months Ended September 30, 2011 Lease Revenue Our lease revenue decreased to approximately $4,941,000 for the nine months ended September 30, 2012, from approximately $5,483,000 for the nine months ended September 30, 2011. This decrease was primarily due to fewer acquisitions of new leases during the nine months ended September 30, 2012 compared to the lease terminations. Sale of Equipment We sold equipment with a net book value of approximately $491,000 and recognized a net gain of approximately $83,000 for the nine months ended September 30, 2012. For the nine months ended September 30, 2011, we sold equipment with a net book value of approximately $488,000 for a net gain of approximately $26,000. Operating Expenses Our operating expenses, excluding depreciation, primarily consist of accounting and legal fees, outside service fees and reimbursement of expenses to CCC for administration and operation of the Partnership. These expenses decreased to approximately $894,000 for the nine months ended September 30, 2012, from approximately $1,086,000 for the nine months ended September 30, 2011. This decrease is primarily attributable to decreases in various administrative, office, and storage expenses due to the decrease in theoverall equipment portfolioof the Partnership, partially offset by increases in remarketing fees paid on the sale of equipment and legal expenses. Bad debt expense increased to approximately $77,000 for the nine months ended September 30, 2012. There was approximately $20,000 of bad debt expense for the nine months ended September 30, 2011. The increase is due to management’s decision to reserve certain receivables that the Partnership has deemed uncollectible. Equipment Management Fees We pay an equipment management fee to our general partner for managing our equipment portfolio. The equipment management fee is approximately 5% of the gross lease revenue attributable to equipment that is subject to operating leases and approximately 2% of the gross lease revenue attributable to equipment that is subject to financing leases. The equipment management fee decreased to approximately $249,000 for the nine months ended September 30, 2012 from approximately $276,000 for the nine months ended September 30, 2011, which is consistent with the decrease in lease volume and revenue. Depreciation and Amortization Expense Depreciation and amortization expenses consist of depreciation on equipment and amortization of equipment acquisition fees. These expenses decreased to approximately $4,140,000 for the nine months ended September 30, 2012, from approximately $5,381,000 for the nine months ended September 30, 2011. This decrease was due to more leases expiring and equipment becoming fully depreciated as compared to the acquisition of new leases for the nine months ended September 30, 2012. Net Income (Loss) For the nine months ended September 30, 2012, we recognized revenue of approximately $5,043,000 and expenses of approximately $5,379,000, resulting in a net loss of approximately $336,000. For the nine months ended September 30, 2011, we recognized revenue of approximately $5,548,000 and expenses of approximately $6,792,000, resulting in a net loss of approximately $1,244,000. This reduction in net loss is due to the changes in revenue and expenses as described above. 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk N/A Item 4. Controls and Procedures Our management, under the supervision and with the participation of the Chief Executive Officer and Principal Financial Officer, has evaluated the effectiveness of our disclosure controls and procedures related to our reporting and disclosure obligations as of the end of the period covered by this Quarterly Report on Form 10-Q. Based on such evaluation, the Chief Executive Officer and Principal Financial Officer has concluded that, as of September 30, 2012, our disclosure controls and procedures are effective in ensuring that information relating to us which is required to be disclosed in our periodic reports filed or submitted under the Securities Exchange Act of 1934 is (a) recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and (b) accumulated and communicated to management, including the Chief Executive Officer and Principal Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. There were no changes in the Partnership’s internal control over financial reporting during the third quarter of 2012 that have materially affected or are reasonably likely to materially affect its internal control over financial reporting. Part II: OTHER INFORMATION Item 1. Legal Proceedings As previously disclosed in the Partnership’s Annual Report on Form 10-K for the year ended December 31, 2011, management had fully impaired all equipment and reserved for all accounts receivable related to the lease to Allied Health Care Services, Inc. (“Allied”), due to the bankruptcy of Allied and the criminal conviction of its founder for fraud. There have been no material changes in the status of Allied’s bankruptcy or in the likelihood of recovering available assets since the date of the Partnership’s annual report. The bankruptcy trustee continues to pursue adversary claims against certain creditors, seeking the return of pre-petition payments made by Allied in excess of such creditors’ losses. Since the Partnership’s losses to Allied exceed payments received from Allied, management believes that the Partnership’s exposure to such potential claims remains remote at this time. However, no assurance can be provided as to the outcome of this matter. Item 1A. Risk Factors N/A Item 2. Unregistered Sales of Equity Securities and Use of Proceeds N/A Item 3. Defaults Upon Senior Securities N/A Item 4. Mine Safety Disclosures N/A Item 5. Other Information NONE Item 6. Exhibits 31.1 RULE 15d-14(a) CERTIFICATION OF CHIEF EXECUTIVE OFFICER 31.2 RULE 15d-14(a) CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER 32.1 SECTION 1 32.2 SECTION 1 12 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMMONWEALTH INCOME & GROWTH FUND VI BY: COMMONWEALTH INCOME & GROWTH FUND, INC., General Partner November 14, 2012 By: /s/ Kimberly A. Springsteen-Abbott Date Kimberly A. Springsteen-Abbott Chief Executive Officer November 14, 2012 By: /s/ Lynn A. Franceschina Date Lynn A. Franceschina Executive Vice President, Chief Operating Officer 13
